DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Applicant’s Amendments
This Office action is responsive to the amendment filed on December 8, 2020.
Claims 1-10 are currently pending in the application and are considered in this Office action, with claims 1, 3-4, 6-8 amended, and new claims 9-10 added.
The objection of claim 1 has been withdrawn in response to Applicant’s amendments.
The rejection of claims 1, 3, 8, and their dependent claims under 35 U.S.C. § 112(b) has been withdrawn in response to Applicant’s amendments.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record filed appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the examiner’s amendment to claim 1 was given in a telephone interview with Applicant’s representative Jong Wan Suh on February 2, 2021.
Please amend claim 1 as follows: 
1. (Currently Amended) 1. A laundry treatment apparatus comprising:
a cabinet;

an accommodation unit provided in the drawer configured to receive water;
a guider comprising:
a first body having a first end and a second end;
a first shaft rotatably coupled to the first end of the first body and a rear surface of the cabinet;
a second body having a first end and a second end;
a second shaft rotatably coupled to the first end of the second body and the second end of the first body; and
a third shaft disposed at the upper surface of the drawer and rotatably coupled to the second end of the second body and the upper surface of the drawer; and
a water supply channel that is provided along the guider and that connects a water supply source to the supply opening,
wherein the supply opening is located between the third shaft and a front surface of the drawer. 
Allowable Claims
Claims 1-10 are allowed over the prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Kim (US 2011/0265524 A1), Seo (US 2010/0107704 A1), Lee (US 2009/0288452 A1), Jeong (US 2010/0101282 A1), Kim (US 2009/0139276 A1), and Giglioni (WO 2012/150539 A2), fails to teach or render obvious a laundry treatment apparatus comprising, inter alia, a drawer comprising an upper surface provided with a supply opening; a guider comprising a third shaft disposed at the upper surface of the drawer and rotatably coupled to the upper surface of the drawer; and a water supply channel that is provided along the guider and that connects a water supply source to the supply opening, wherein the supply opening is located between the third shift and a front surface of the drawer, as in the context of claim 1. Such arrangement of the water supply opening, the water supply channel, and the guider rotatably connected to the upper surface of the drawer via the third shift above the upper surface of the drawer allows to better support the connection of the water supply channel to the drawer, to prevent or mitigate sagging of the guider and the water supply channel provided along the guider that may occur due to gravity or external force (vibration of the drawer), and mitigate or prevent deformation or breakage of the water supply channel and of the guider. See Applicant's US PGPUB 2019/0085501 A1 at paras [0177] and [0178]. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Irina Graf whose telephone number is (571)272-9854.  The examiner can normally be reached on M-F 8am-4pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/I.G/Examiner, Art Unit 1711                                                                                                                                                                                                        
/Joseph L. Perrin/Primary Examiner, Art Unit 1711